     Case 1:16-cr-00266-PGG Document 130 Filed 03/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                                                             ORDER
             -against-
                                                         16 Cr. 266 (PGG)

JEAN VALDEZ,

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               The Government is directed to reply to Defendant’s motion (Dkt. No. 129)

by March 30, 2021. The Government is further directed to provide Defendant’s COVID-

19 vaccination status in its submission.

Dated: New York, New York
       March 16, 2021
                                           SO ORDERED.


                                           _________________________________
                                           Paul G. Gardephe
                                           United States District Judge
